                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,
                                                    Case No. 06-CR-20632-DT
v.
                                                    HON. DENISE PAGE HOOD
ROBIA BAYDOUN D-1,

     Defendant.
___________________________________/

                       ORDER DENYING MOTION TO
                   TERMINATE AND CANCEL RESTITUTION

I.    BACKGROUND

      Defendant Robia Baydoun was charged in an Indictment with sixty-seven (67)

counts alleging: Illegal Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1);

Possession with Intent to Distribute Controlled Substances, 21 U.S.C. § 841(a)(1);

Money Laundering, 18 U.S.C. §§ 1957 and 2; Health Care Fraud, 18 U.S.C. § 1347;

and, Criminal Forfeiture, 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1), (7), 21 U.S.C. § 853,

28 U.S.C. § 2461. (ECF No. 1, Indictment) Defendant entered into a Rule 11 Plea

Agreement with the Government, entering a plea of guilty before the Court to Counts

57, 59 and 61 (Possession with Intent to Distribute Controlled Substances, Health

Care Fraud and Money Laundering) on November 19, 2009. (ECF No. 57, Plea

Agreement) On March 3, 2010, the Court entered a Judgment against Defendant,
sentencing Defendant to terms of imprisonment: 37 months on Count 57; 37 months

on Count 59; and 37 months on Count 62, all to run concurrent. (ECF No. 58,

Judgment) The Court also ordered two years of supervised release on each count to

run concurrent and restitution1 in the total amount of $117,545.29. On April 4, 2014,

the Court entered an Order Terminating Supervised Release. (ECF No. 59)

      On June 25, 2014, Defendant moved to terminate and cancel his restitution

payments by seeking to have the restitution amount be satisfied by the assets and

property he forfeited. (ECF No. 61) The Government filed a response to the motion.

(ECF NO. 62)

II.   ANALYSIS

      A.     Jurisdiction

      Defendant does not cite any authority as to the Court’s jurisdiction to review

the instant post-judgment motion. Defendant did not appeal this Court’s Judgment

nor a § 2255 motion to challenge the sentence imposed by the Court.

      Rule 4(b)(1)(A) of the Federal Rules of Appellate Procedure, “[i]n a criminal

case, a defendant's notice of appeal must be filed in the district court within 14 days

after the later of: (i) the entry of either the judgment or the order being appealed; or


      1
       The Mandatory Victim Restitution Act, 18 U.S.C. § 3664, is mandatory and
requires a district court to “order restitution to each victim in the full amount of each
victim’s losses as determined by the court and without consideration of the economic
circumstances of the defendant.” 18 U.S.C. § 3664(f)(1)(A); United States v. Bogart,
576 F.3d 565, 573 (6th Cir. 2009).
                                           2
(ii) the filing of the government's notice of appeal.” Fed. R. App. P. 4(b)(1)(A). 28

U.S.C. § 2255 allows a criminal defendant to attack a sentence collaterally, if filed

within 1-year from the latest of–

             (1) the date on which the judgment of conviction becomes
             final;
             (2) the date on which the impediment to making a motion
             created by governmental action in violation of the
             Constitution or laws of the United States is removed, if the
             movant was prevented from making a motion by such
             governmental action;
             (3) the date on which the right asserted was initially
             recognized by the Supreme Court, if that right has been
             newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or
             (4) the date on which the facts supporting the claim or
             claims presented could have been discovered through the
             exercise of due diligence.

28 U.S.C. § 2255(f). Sentencing challenges generally cannot be made for the first

time in a post-conviction § 2255 motion and are normally made on direct appeal or

they are waived. Weinberger v. United States, 268 F.3d 346, 351 (6th Cir. 2001). A

petitioner bringing a § 2255 motion must generally be in custody. United States v.

Watroba, 56 F.3d 28, 29 (6th Cir. 1995). Sentencing challenges, including restitution,

that cannot otherwise be reviewed for the first time on a § 2255 motion, can be

reviewed as part of a successful claim that counsel provided ineffective assistance

under the standard set forth in Strickland v. Washington, 466 U.S. 668, 694 (1984).

Weinberger, 268 F.3d at 351, 352 n. 1.

      Defendant’s Judgment was entered on March 4, 2010. ECF No. 58, Judgment.

                                          3
Defendant filed no notice of appeal from the Judgment nor a 28 U.S.C. § 2255 motion

within one-year from when the Judgment became final. The instant motion was filed

on June 25, 2014, more than four years after the entry of the Judgment. ECF No. 61.

Defendant was not “in custody” at the time the instant motion was filed as required

under § 2255 since the Order Termination Supervised Release was entered on April

4, 2014. ECF No. 60. The Court has no authority to review Defendant’s motion to

terminate or cancel restitution.

      Defendant cites 18 U.S.C. § 981(e) for the authority that forfeited property may

be applied to the restitution amount if the Government so chooses. The express

language of the statute provides that “the Attorney General, the Secretary of Treasury,

or the Postal Service, as the case may be, is authorized to retain property forfeited

pursuant to this section, or to transfer such property on such terms and conditions as

he may determine– (6) as restoration to any victim of the offense giving rise to the

forfeiture ...” 18 U.S.C. § 981(e) (italics added). The statute does not authorize the

Court to transfer any assets or property to satisfy any restitution ordered by the Court.

      The Government did respond that the U.S. Attorney’s Office sent a formal

restoration request to the Asset Forfeiture Laundering Section at the Department of

Justice to use any forfeited property to satisfy restitution in this case.2 Because the



      2
        The Government indicated it would notify the Court as to the AFMLS’s
decision, but the docket does not show the outcome of the AFMLS request to date.
                                           4
Attorney General, not the Court, has the authority to transfer any forfeited property

to satisfy any restitution ordered in Defendant’s Judgment, the Court denies

Defendant’s Motion to Terminate and Cancel Restitution.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Terminate and Cancel Restitution

(ECF No. 61) is DENIED.




                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
                                       Chief United States District Judge
DATED: August 14, 2019




                                         5
